Exhibit 10.1

LOGO [g526841g50s70.jpg]

April 26, 2013

VIA HAND DELIVERY

Mr. Todd N. Tipton

123 Robert S. Kerr Avenue

Oklahoma City, Oklahoma 73102-6406

Re: Separation Agreement

Dear Todd:

Thank you for your service to SandRidge Energy, Inc., and its affiliates
(“SandRidge” or the “Company”). This letter, when fully executed, will
constitute the Separation Agreement (“Separation Agreement”) between you and
SandRidge concerning the terms of your separation from employment with
SandRidge. The General Release attached to this Separation Agreement is part of
the Separation Agreement, and terms that are defined in this Separation
Agreement shall have the same meaning when used in the General Release.

 

1. Termination of Employment and Resignation as Officer. You have informed the
Company that you intend to retire from your employment with SandRidge and your
service as Executive Vice President — Exploration, and any other position you
hold with SandRidge, effective May 10, 2013 (the “Separation Date”). Because you
are choosing to retire, your termination is a termination by the executive
within the meaning of paragraph 6.2 of the Employment Agreement between you and
SandRidge, dated December 20, 2011 (the “Employment Agreement”). As a result,
you and the Company will have only those rights and obligations associated with
such a termination of employment under the Employment Agreement and certain
additional rights and obligations as set forth in this Separation Agreement.

 

2. Final Payment. You have been paid or will be paid your earned salary through
the Separation Date. Your final paycheck will include payment for accrued and
unused paid time off (“PTO”). If you believe the amount of your final paycheck
is incorrect, you agree to contact SandRidge immediately.

 

3. Severance Payment. Because you have chosen to retire, you have no right to
receive severance benefits from the Company under your Employment Agreement or
otherwise. However, in consideration of your service to SandRidge and your
execution of this Separation Agreement and execution and nonrevocation of the
General Release, the Company has agreed to provide you with the severance
benefits set forth below:



--------------------------------------------------------------------------------

Mr. Todd N. Tipton

April 26, 2013

Page 2

 

  (a) You will receive a lump sum payment equal to one year of your current
annual base salary within sixty (60) days of the Separation Date.

 

  (b) Any restrictions on your outstanding shares of restricted SandRidge stock
will lapse, effective as of the date that the General Release becomes effective.

 

  (c) Your coverage under the Company’s group health plan will terminate on the
last day of the month in which the Separation Date occurs, and you will be
eligible for COBRA coverage under that plan beginning on the first day of the
next month. If you timely elect COBRA coverage, the Company will pay on your
behalf or reimburse you for the full cost of family coverage for a period of six
(6) months or, if shorter, until you become eligible for other group health
coverage. You agree to notify the Company if you become eligible for other group
health coverage. Any payments or other reimbursements that you receive under
this paragraph will be taxable to you, and the Company will withhold any taxes
associated with these payments out of the payments themselves unless you and the
Company agree to an alternative withholding arrangement.

These severance amounts will not otherwise be “benefit bearing” and will not be
considered as compensation for purposes of the Company’s 401(k) plan, the
non-qualified deferred compensation plan or for accrual of PTO or other leave.

You will receive the severance benefits only if you have returned an executed
copy of this Separation Agreement and the accompanying General Release during
the 45-day period immediately following the date on which you receive this
Separation Agreement and you have not revoked the General Release within the
seven day revocation period provided in the General Release. In order to receive
or retain the severance benefits you must also return all SandRidge property
within 14 days of your Separation Date and comply with the covenants set forth
in the Employment Agreement and as provided in paragraph 4, below.

 

4.

Non-Competition and Non-Solicitation. The severance benefits provided in
paragraph 3 of this Separation Agreement are contingent upon the following:
(a) you agree that the “Non-Solicitation Period” set forth in paragraph 8 of the
Employment Agreement shall extend for twelve months following the Separation
Date, and (b) you agree that, during the twelve-month period immediately
following the Separation Date, you will not personally engage in Competitive
Activities (as defined below) if you work for, own, manage, operate, control, or
participate in the ownership, management, operation, or control of, or provide
consulting or advisory services to, any individual, partnership, firm,
corporation, or institution engaged in Competitive Activities, or any company or
person affiliated with

 



--------------------------------------------------------------------------------

Mr. Todd N. Tipton

April 26, 2013

Page 3

 

  such person or entity engaged in Competitive Activities. For purposes of this
Separation Agreement, “Competitive Activities” means business activities
relating to oil and gas exploration and production in the Mississippian lime
formation in the counties set forth in Exhibit 1 to this Separation Agreement,
except that, “Competitive Activities” does not include consulting services
provided directly to the joint ventures between the Company and (a) a subsidiary
of Repsol YPF, S.A., or (b) an affiliate of Atinum Partners Co., Ltd.

 

5. Return of SandRidge Property. If you have any Company property in your
possession, you agree to return it to the Human Resources Department within 14
days of your Separation Date. SandRidge property includes work product,
electronic devices and other physical property of the Company. This includes
equipment, supplies, keys, security items, credit cards, passwords, electronic
devices, laptop computers, cellular phones and Blackberry devices. You must also
return all originals and any copies of Company records. This includes any disks,
files, notebooks, etc. that you have personally generated or maintained with
respect to the Company’s business, as well as any Company records in your
possession.

 

6. Release of Claims. As set forth in the attached General Release, you will
waive and release and promise never to assert any and all claims, known and
unknown, that you have or might have against SandRidge and any related entities,
directors, officers, members of leadership, agents, attorneys, employees,
predecessors, successors, or assigns, arising from or related to your employment
with SandRidge and/or the termination of your employment with SandRidge. These
claims include, but are not limited to, personal injury claims, contract claims
(including claims for severance under your Employment Agreement), employment
claims, wage and hour claims, claims arising under federal, state and local
statutory or common law, such as (without limitation) Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act and the law of contract and tort. Notwithstanding the
foregoing, this Separation Agreement does not alter any indemnity agreement
between you and SandRidge.

 

7.

General Release. To accept this Separation Agreement and your severance
benefits, you will execute a copy of this Separation Agreement and the General
Release and return it to SandRidge during the 45-day period immediately
following from the date you receive this Separation Agreement. By signing this
Agreement, you are agreeing that once seven days have passed from the date you
sign the General Release, you will not attempt to revoke or rescind the General
Release at any time in the future, and you are agreeing not to commence any
released action in regard to your prior employment relationship. By signing this
Separation Agreement and the General Release, you are representing to SandRidge
that you fully understand the General Release and will have had an opportunity
to seek legal advice regarding the General Release and the proposed Separation
Agreement, if you desire to do so, before signing either document. You are also
representing to SandRidge that

 



--------------------------------------------------------------------------------

Mr. Todd N. Tipton

April 26, 2013

Page 4

 

  between the date of this notice and the date you sign the General Release you
have not commenced, and will not commence, any charge, action or complaint with
any court or with the Equal Employment Opportunity Commission, the United States
Department of Labor or with any other federal or state judicial or
administrative agency in regard to your employment relationship or any matters
arising out of that relationship. These claims include, but are not limited to,
claims arising under federal, state and local statutory or common law, such as
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act and the law of contract and tort.
Finally, you are representing that you fully understand that any such filing or
actions shall constitute a rejection or breach of our agreements contained
herein. You also waive and release and promise never to assert any such claims,
even if you do not believe that you have such claims.

 

8. Continued Assistance. You will continue to cooperate with and assist
SandRidge and its representatives and attorneys as requested with respect to any
investigations, litigation, arbitration or other dispute resolutions by being
available for interviews, depositions and/or testimony in regard to any matters
in which you are or have been involved or with respect to which you have
relevant information. SandRidge will reimburse you for reasonable expenses you
may incur for travel in connection with this obligation to assist SandRidge. In
addition, SandRidge will compensate you at a reasonable hourly rate for all time
spent providing such assistance.

 

9. Future Activities. You will not at any time in the future voluntarily contact
or participate with any governmental agency in connection with any complaint or
investigation pertaining to the Company, and you will not be employed or
otherwise act as an expert witness or consultant or in any similar paid capacity
in any litigation, arbitration, regulatory or agency hearing or other
adversarial or investigatory proceeding involving the Company. In addition, at
no time in the future will you voluntarily have any contact with any of the
Company’s current or former employees for purposes of soliciting, advising about
or discussing their participation or potential participation in any litigation,
arbitration, regulatory or agency hearing or other adversarial or investigatory
proceeding involving the Company.

 

10.

Preserving Name and Reputation. You will not at any time in the future defame,
disparage or make statements or disparaging remarks which could embarrass or
cause harm to SandRidge’s name and reputation or the names and reputation of any
of its officers, directors, representatives, agents, employees or SandRidge’s
current, former or prospective vendors, professional colleagues, professional
organizations, associates or contractors, to any governmental or regulatory
agency or to the press or media. “Disparagement” as used in the preceding
sentence means the form and substance of any communication, regardless of
whether or not you believe it to be true, that tends to degrade or belittle
SandRidge or subject it to ridicule or embarrassment. You agree this paragraph
is a material provision of this Separation Agreement and that in the event of
breach, you will be liable for the return of the value

 



--------------------------------------------------------------------------------

Mr. Todd N. Tipton

April 26, 2013

Page 5

 

  of all consideration received as well as any other damages sustained by
SandRidge. This paragraph 10 does not apply to statements made under penalty of
perjury; however you agree to give advance notice to SandRidge of such an event,
to the extent practicable.

 

11. Forfeiture. If you breach any of your obligations under this Separation
Agreement, SandRidge shall be entitled to stop payment of any benefit due under
this Agreement and shall be entitled to recover any benefit paid under this
Agreement and to obtain all other relief provided by law or equity, including,
but not limited to, injunctive relief.

 

12. Additional Warranties. You represent and warrant that as of this date you
have suffered no work related injury during your employment with SandRidge and
that you have no intention of filing a claim for worker’s compensation benefits
arising from any incident occurring during your employment with the Company. You
further represent that you have accounted to the Company for any and all hours
worked through the Separation Date, and that you have been paid for such hours
worked at the appropriate rate. You also represent and warrant that you are not
due any unpaid vacation or sick pay, except as provided in paragraph 2 with
respect to PTO.

 

13. No Admission/Offer of Compromise. By making this severance offer, SandRidge
is not admitting liability or responsibility for any past due wages or other
consideration. Any alleged responsibility or liability on the part of the
Company has been and continues to be denied. In addition, this severance offer
constitutes an offer of compromise pursuant to the applicable rules of evidence.

 

14. Governing Law and Venue. To the extent not preempted by federal law, the
provisions of this Separation Agreement, including the General Release, shall be
construed and enforced in accordance with the laws of the State of Oklahoma,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this provision to the substantive law of
another jurisdiction. Each party hereby agrees that Oklahoma City, Oklahoma, is
the proper venue for any litigation seeking to enforce any provision of this
Separation Agreement (including the General Release), and each party hereby
waives any right it otherwise might have to defend, oppose, or object to, on the
basis of jurisdiction, venue, or forum nonconveniens, a suit filed by the other
party in any federal or state court in Oklahoma City, Oklahoma, to enforce any
provision of this Separation Agreement.

 

15. Severability. If any portion, provision or part of this Separation Agreement
is held, determined or adjudicated to be invalid, unenforceable or void for any
reason whatsoever, each such portion, provision or part shall be severed from
the remaining portions, provisions or parts of this Separation Agreement and
shall not affect the validity or enforceability of such remaining portions,
provisions or parts.

 



--------------------------------------------------------------------------------

Mr. Todd N. Tipton

April 26, 2013

Page 6

 

16. Entire Agreement. This Separation Agreement between you and SandRidge, if
you execute this Agreement, will be in consideration of the mutual promises
described above. This Separation Agreement (and the Employment Agreement to
which it relates), including the General Release, will constitute the entire
agreement between you and SandRidge with respect to your separation from
employment. There are no other agreements, written or oral, expressed or
implied, between the parties concerning the subject matter of this Separation
Agreement. It is understood that certain requirements set forth in the
Employment Agreement survive the termination of employment, including the
covenants set forth in paragraphs 8 and 9 of the Employment Agreement, and the
provisions of paragraphs 15.10, 15.11 and 15.12 of the Employment Agreement
(regarding compliance with section 409A of the Internal Revenue Code, tax
withholding and nonduplication of benefits) apply to all benefits payable under
this Separation Agreement).

We wish you the best of luck in your retirement and every success in your future
endeavors.

Sincerely,

SANDRIDGE ENERGY, INC.

Agreed to on behalf of SandRidge Energy, Inc.

 

/s/ Mary L. Whitson     April 26, 2013

Mary L. Whitson

SVP – Corporate and Human Resources

    Date

 

By signing below, I acknowledge that I have been given the opportunity to review
this Separation Agreement carefully; that I have read this Separation Agreement
and understand its terms; and that I voluntarily agree to them.

ACCEPTED AND AGREED TO BY:

 

/s/ Todd N. Tipton     April 26, 2013 Todd N. Tipton     Date

 